 In the Matter ofGAYLORDPRODUCTS, INC., EnlrLoYERandAMA]-GA-MATED LOCAL453;UNITED AUTOMOBILE, AIRCRAFT, ANDAGRICUL-TURALWORKERSOF AMERICA(UAW-CIO),PETITIONERCase No. 13-R-3497.-Decided July 11, 1947Mr. Willard C. Walters,of Chicago, Ill., for the Employer.Myers, Myers and Rothstien,byMr. David B. Rotlistien,of Chicago,I11., for the Petitioner.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, the National Labor Relations Board onNovember 26, 1946, conducted a prehearing election among the eIn-ployees of the Employer in the alleged appropriate unit to determinewhether or not they desired to be represented by the Petitioner for thepurposes of collective bargaining.At the close of the election a Tally of Ballots was furnished the par-ties.The Tally indicated that of approximately 620 eligible voters,543 cast votes of which 208 were for the Petitioner, 309 against thePetitioner, and 26 were challenged.Thereafter, a hearing was held at Chicago, Illinois, on February 12and 13, 1947, before Robert T. Drake, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYERGaylord Products, Inc., is a Delaware corporation operating a plantin Chicago, Illinois, where it is engaged in the manufacture of hairpins, bobby pins, and curlers.During the year 1946, the Employer74 N L. I{ B No SO40G- GAYLORD PRODUCTS, INC.497purchased approximately $500,000 worth of raw materials, approli-mately 25 percent of which was obtained from points outside the Stateof Illinois.During the same period, the Employer's sales exceeded$3,000,000, of which more than 50 percent represented sales to out-of-State customers.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTLON CONCERNINC REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of.the Employer, within the meaning ofSect ion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Employer,includingworking supervisors,but excluding office einployees,time-study ein-ployees, the timekeeper,guards,the nurse,and all othersupervisoryeinployeeswith authorityto hire, promote,discharge,discipline, orotherwise effect changes in the status of einployees,or effectivelyrecoimneiul such action,constitute a unit appropriate for the purposesof collective bargainingwithin the meaning of Section 9 (b) of the Act.OF TI-TE ELECTIONAs previously stated, the Tally of Ballots shows that a majority ofthe votes cast were against the Petitioner.On December 4, 1946, thePetitioner filed objections to the conduct of the election alleging insubstance that (1) the day before the election of November 26, 1946,the Employer addressed its employees concerning the election, an-nounced that wage increases would be put into effect shortly, andthereafter dismissed the employees before their usual quitting timewith the announcement that it would not deduct the time lost from theirC 498DECISIONSOF NATIONALLABOR RELATIONS BOARDpay; (2) free luncheswereserved to the employees on November 24and 25, 1946; (3) the employees were given a 3-day holiday imme-diately after the election; (4)_ the pay roll used in the election waspadded withnames of personsineligible to vote; and (5) the Employerpaid numerousemployees a consideration to vote againstthe Petitionerin the election.As to the first objection the record shows that the day before theelection, the employees of the plant were assembled during workinghours to listen to speeches by Personnel DirectorMoltrum and Presi-dent Gaylord. In his speech, Moltrum denied certain charges that thePetitioner had allegedly made against the Employer, listed variousbenefits granted the employees by the Employer, and urged the em-ployees to vote in the forthcoming election. In the course of herremarks,Mrs. Gaylord stated that "regardless of the outcome of theelection weintend to give you an increase in wages.A study is underway now to determine how much that increase shall be." Both speecheshaving been completed at 2: 30 p. m., Moltrum thereupon announcedto the employees that they were released for the day although theirshift normally ended at 3: 30 p.m. At the same time, Moltrum assuredthe employees that they would be paid for a full workday.We have frequently held that the announcement of a wage increaseon the very eve of a crucial election would tend to undercut theprestige of the union appearing on the ballot and that the utilizationby an employer of such economic inducement warrants setting asidethe results of the election.'The record discloses no reason why theEmployer could not have postponed the announcement until after theelection.Although it is difficult to determine its full effect, we areof the opinion that the announcement of the wage increase, particu-larly in view of its timing, tended improperly to influence the votingof the employees herein.We find no merit, however, to the remaining objections.As tothe second objection, the record shows that turkey dinners were soldin the plant cafeteria at a nominal cost on the days mentioned above.The Employer, however, had sold inexpensive turkey dinners atThanksgiving time the previous year as well.Ss to the third objec-tion, the 3-day holiday and the announcement thereof occurred afterthe election.No evidence was adduced at the hearing to support thefourth and fifth objections.Accordingly, we find that by the above-described announcement ofa wage increase, the Employer interfered with the freedom of its'Matter of Shelbyville Desk Company,72 N. L. R. B. 925;Matterof National CarbonCompany, Inc,65 N L R B 830;Matter of Roofs-Conversi4lle Blower Corp,64 N L R B.855, 860; cf.Medo Photo Supply Corp. v. N. L. R. 13 ,321 U S 678. GAYLORD PRODUCTS, INC.499employees',, choice of a bargaining representative.We shall, there-fore, set the election aside and shall direct a new election at such timeas the Regional Director advises us that the circumstances permittinga free choice among the employees have been restored.ORDERIT IS HEREBY ORDEREDthat the election held onNovember 26, 1946,amOiig employeesofGaylord Products, Inc., Chicago,Illinois, be,and it hereby is, vacatedand set aside.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.